Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation “extending at an angle”, and the claim also recites “in particular at right angles” which is the narrower statement of the range/limitation.
In the present instance, claim 4 recites the broad recitation “is a connector”, and the claim also recites “in particular formed as a socket” which is the narrower statement of the range/limitation.

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danzer et al. (DE 102011004625).

1. Danzer et al. teach:
A drive device (100; fig 1) for an electrically drivable vehicle (102), comprising 
- a housing body (100; fig 2) with a first fastening means (227), 
- a cover (223) which, after release of a second fastening means (225) interacting with the first fastening means (227) for fastening the cover (223) to the housing body (100; fig 2), is movable from a first position (a closed position), in which 
- a first connection means (first contact 231), to which a second connection means (233) is connectable to establish an electrically conductive connection and/or a data connection, characterised in that the first fastening means (227) and the first connection means (231) are arranged in such a way that, in the first position, access to the second fastening means (fig below) in its position fastening the cover (223) is only possible after the second connection means (233) has been released from the first connection means (231).

    PNG
    media_image1.png
    477
    766
    media_image1.png
    Greyscale

2. Danzer et al. teach:
The drive device according to claim 1, wherein the first connection means (231) has a guide (fig below) for the second connection means (233), the imaginary extension of which covers the first fastening means (227).

    PNG
    media_image2.png
    477
    766
    media_image2.png
    Greyscale

3. Danzer et al. teach:
 The drive device according to claim 1, wherein the first fastening means (227) and the first connection means (233) are each arranged on a portion (fig below) of the housing body, the portions (fig below) extending at an angle, in particular at right angles, to one another.

    PNG
    media_image3.png
    477
    766
    media_image3.png
    Greyscale

4. Danzer et al. teach:
 The drive device according to claim 1, wherein the first connection means (231) is a connector, in particular formed as a socket (the guide is inserted into the connection means 233; see fig 2), and/or the second connection means (233) is a connector, in 

    PNG
    media_image4.png
    477
    766
    media_image4.png
    Greyscale

5. Danzer et al. teach:
The drive device according to claim 1, further comprising a safety device (detection element 231; abstract) which is designed to detect at least one critical state (critical state being an opened cover) of the drive device (100; fig 2) and to trigger a safety function (by sending signal to control unit 111; abstract) as a result of the detection of the critical state.

6. Danzer et al. teach:
The drive device according to claim 5, wherein the safety device is designed to detect a critical state if - the connection means are not coupled to one another (abstract) and/or - the cover is not in the first position (abstract) and/or - no second fastening means interacts with the first fastening means (abstract).


The drive device according to one of claims 5, where the safety function comprises discharging a capacitor (for capacities, see excerpt below) of the drive device (100; fig 2).

8. Danzer et al. teach:
The drive device according to any one of the preceding claims claim 1, wherein the cover comprises a cover portion (fig below) for covering a volume of the housing body (100; fig 2) accommodating the components (212) and a fastening portion (16), which protrudes from the cover portion (fig below) and on which the first and second fastening means (227 and fig 2 above) act for fastening the cover (223).

    PNG
    media_image5.png
    477
    766
    media_image5.png
    Greyscale

10. Danzer et al. teach:
The drive device according to claim 1, further comprising an electric machine (motor 106) and a power converter (inverter 100), wherein the components (212) coverable by the cover (223) comprise electrical lines which connect the electric machine (motor 106) and the power converter (inverter 100).

    PNG
    media_image6.png
    423
    666
    media_image6.png
    Greyscale

11. Danzer et al. teach:
A vehicle (102) comprising a drive device (100; fig 2) according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danzer et al. in view of Da Luz et al. (CN 1278947).

9. Danzer et al. has been discussed above, re claim 1; but does not teach that the housing body and the cover form a hinge by means of which the cover is movable from the first position into the second position by pivoting.



Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Danzer et al. so that the housing body and the cover form a hinge by means of which the cover is movable from the first position into the second position by pivoting, as taught by Da Luz et al. so as to form a hinge pinned connection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fujimoto et al. (WO 2017154502) – All of the limitations of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832